06/26/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


        MARQUISE HARRIS v. GERALD MCALLISTER, WARDEN

                Appeal from the Criminal Court for Johnson County
                        No. CC-15-CR-7    Lisa Rice, Judge


                            No. E2015-01218-CCA-R3-HC



The pro se petitioner, Marquise Harris, appeals as of right from the Johnson County
Criminal Court’s order summarily dismissing his fourth petition for writ of habeas corpus
alleging that his 2006 guilty-pleaded convictions for two counts of attempted first degree
murder, two counts of aggravated assault, and one count of felonious possession of a
weapon are void because the general sessions and trial courts did not have jurisdiction
over him due to his alleged mental incompetency. The State has filed a motion to affirm
the trial court’s judgment pursuant to Rule 20 of the Rules of the Tennessee Court of
Criminal Appeals. Following our review, we conclude that the State’s motion is well-
taken and affirm the order of the trial court.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

D. KELLY THOMAS, JR., J., delivered the opinion of the Court, in which JAMES CURWOOD
WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Marquise Harris, Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Clarence E. Lutz, Senior Counsel;
and Tony Clark, District Attorney General, for the appellee, State of Tennessee.

                             MEMORANDUM OPINION

       On January 13, 2006, the petitioner pleaded guilty to two counts of attempted first
degree murder, two counts of aggravated assault, and one count of felonious possession
of a weapon and was sentenced to a total effective sentence of 23 years’ incarceration as
a standard offender. The petitioner did not seek a direct appeal of his convictions or
sentence.
       On July 8, 2008, the petitioner filed his first petition for writ of habeas corpus,
alleging that the sentence imposed was illegal, that he was denied a mental evaluation,
that an unconstitutional arrest and search had occurred, and that his trial counsel was
ineffective. The trial court denied the petition without a hearing for failing to state a
cognizable habeas corpus claim. The petitioner improperly sought a direct appeal to the
Tennessee Supreme Court, which was denied on August 26, 2008. State v. Marquise
Harris, W2008-01853-SC-OT-HC, Order (Tenn. Aug. 26, 2008).

       On October 22, 2008, the petitioner filed a second petition for writ of habeas
corpus, alleging the same claims. The trial court again denied the petition without a
hearing for failing to state a cognizable claim. This court affirmed the trial court’s order
on appeal. Marquise Harris v. State, M2009-01834-CCA-R3-HC (Tenn. Crim. App., at
Nashville, May 21, 2010).

       On June 28, 2010, the petitioner filed a third petition for writ of habeas corpus,
alleging that an unconstitutional transfer to the Middle Tennessee Mental Health Institute
deprived the trial court of jurisdiction and that counsel was ineffective for failing to
challenge the transfer. The trial court summarily dismissed the petition. This court
affirmed the trial court’s order on appeal, and the supreme court denied review.
Marquise Harris v. State, M2010-01905-CCA-R3-HC (Tenn. Crim. App., at Nashville,
Jan. 21, 2011), perm. app. denied (Tenn. Apr. 13, 2011).

        On January 31, 2011, the petitioner filed his first petition for post-conviction
relief, which was summarily dismissed for filing outside the statute of limitations. On
appeal, this court affirmed the summary dismissal, and the supreme court denied review.
Marquise Harris v. State, M2011-00941-CCA-R3-PC (Tenn. Crim. App., at Nashville,
Mar. 16, 2012), perm. app. denied (Tenn. Nov. 26, 2012).

       On February 12, 2015, the petitioner filed this latest petition for writ of habeas
corpus, alleging that the trial court had no jurisdiction over him due to his incompetence.
The trial court summarily dismissed the petition for failing to state a cognizable claim.
The petitioner filed a timely notice of appeal. The State filed a motion to affirm the trial
court’s judgment by memorandum opinion. Tenn. Ct. Crim. App. R. 20. The petitioner
filed a motion seeking permission to file a late response to the State’s motion. By this
opinion, we grant the petitioner’s motion to file a late response. Upon full review,
however, we conclude that the State’s motion is well-taken and affirm the trial court’s
judgment by memorandum opinion pursuant to Rule 20.

      The determination of whether to grant habeas corpus relief is a question of law and
our review is de novo. Summers v. State, 212 S.W.3d 251, 262 (Tenn. 2007). The
Tennessee Constitution guarantees a convicted criminal defendant the right to seek
habeas corpus relief. Tenn. Const. art. I, § 15. However, the grounds upon which habeas
corpus relief will be granted are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn.

                                             2
1999). In this state, habeas corpus relief only addresses detentions that result from void
judgments or expired sentences. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). A
petitioner bears the burden of establishing a void judgment or illegal confinement by a
preponderance of the evidence. Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005).
Moreover, it is permissible for a court to summarily dismiss a habeas corpus petition,
without the appointment of counsel and without an evidentiary hearing, if there is nothing
on the face of the record or judgment to indicate that the convictions or sentences
addressed therein are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994).

        The State correctly asserts that the petitioner’s claim of mental incompetency
precluding the trial court’s jurisdiction over his guilty pleas is not cognizable in a habeas
corpus proceeding. Such an attack on the constitutionality of a conviction would be more
apt to a petition to post-conviction relief. However, the petitioner failed to file a timely
post-conviction petition and, as noted previously by this court, the petitioner has never
presented any evidence to toll the post-conviction statute of limitations. See Marquise
Harris, M2011-00941-CCA-R3-HC, slip op. at 2. Once again, the petitioner has simply
failed to state any claim that the judgments in this matter are void on their face entitling
him to habeas corpus relief.

      Accordingly, we affirm the judgment of the Johnson County Criminal Court
pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.


                                          _________________________________
                                          D. KELLY THOMAS, JR., JUDGE




                                             3